      Case: 1:19-cv-07190 Document #: 97 Filed: 01/12/21 Page 1 of 3 PageID #:4838




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    CRAIGVILLE TELEPHONE CO. d/b/a
    ADAMSWELLS; and CONSOLIDATED
    TELEPHONE COMPANY d/b/a CTC.,
                                                                 Hon. John Z. Lee
                        Plaintiffs,

            v.                                                   Case No. 1:19-cv-07190

    T-MOBILE USA, INC.; and
    INTELIQUENT, INC.,

                        Defendants.


                        INTELIQUENT, INC.’S MOTION TO DISMISS
                      SECOND AMENDED CLASS ACTION COMPLAINT

          Inteliquent, Inc. (“Inteliquent”), respectfully moves pursuant to Federal Rule of Civil

Procedure 12(b)(1) and 12(b)(6) to dismiss the Second Amended Class Action Complaint

(“complaint”). Inteliquent’s accompanying memorandum of law sets forth in detail the reasons

why Counts II, III, IV, V and VII against Inteliquent should be dismissed. Consistent with the

Court’s November 16, 2020 decision (ECF 91), Inteliquent does not seek dismissal of Count VIII

(civil conspiracy).1 In addition, Inteliquent states the following in support of its motion to dismiss:

          1.       Counts II, III, IV, V and VII against Inteliquent fail to state a claim upon which

relief can be granted.

          2.       Inteliquent expressly joins the motion to dismiss under Rule 12(b)(1) and 12(b)(6)

filed by defendant T-Mobile, USA, Inc. (“T-Mobile”) and each of the arguments T-Mobile makes

in its separate memorandum supporting T-Mobile’s motion to dismiss (pertaining to the counts

that are brought against Inteliquent and T-Mobile). For example, the arguments that Inteliquent


1
    Counts I and VI are again not brought against Inteliquent.

                                                       1
    Case: 1:19-cv-07190 Document #: 97 Filed: 01/12/21 Page 2 of 3 PageID #:4839




joins include, without limitation, the arguments in T-Mobile’s motion and brief that: (i) the

complaint again does not plausibly allege any “lost access charges” theory of injury resulting from

T-Mobile’s alleged conduct (Part I.A and I.B of T-Mobile’s brief); (ii) Count IV and V should be

dismissed because the complaint continues to fail to plead that T-Mobile acted with intent to

defraud anyone of money or property (Part II of T-Mobile’s brief); (iii) plaintiffs’ prayer for

punitive damages in Counts IV and V should be dismissed (Part II of T-Mobile’s brief); and (iv)

Count VII alleging violations of ICFA should be dismissed because the plaintiffs continue to lack

standing as non-consumers (Part IV of T-Mobile’s brief). Inteliquent joins these and any other

arguments T-Mobile raises that apply to the Counts against Inteliquent.

       3.      Inteliquent’s separate memorandum of law in further support of this motion

addresses the Counts alleged against it.

       4.      As the defendants stated to the Court at the December 17, 2020 status hearing, they

have worked to avoid undue repetition in their motion to dismiss briefs.

       WHEREFORE, Inteliquent requests that this Court grant this Motion, and order any other

such relief that the Court deems just and proper.

 Dated: January 12, 2021                                Respectfully submitted,


                                                        By:_/s/ John J. Hamill________
                                                        John J. Hamill
                                                        john.hamill@dlapiper.com
                                                        Michael S. Pullos
                                                        michael.pullos@us.dlapiper.com
                                                        Devin J. Carpenter
                                                        devin.carpenter@us.dlapiper.com
                                                        DLA PIPER LLP (US)
                                                        444 West Lake Street, Suite 900
                                                        Chicago, Illinois 60606
                                                        Tel: 312.368.7036/2176
                                                        Fax: 312.251.5809/312.630.6350

                                                        Attorneys for Inteliquent, Inc.

                                                    2
   Case: 1:19-cv-07190 Document #: 97 Filed: 01/12/21 Page 3 of 3 PageID #:4840




                              CERTIFICATE OF SERVICE


        The undersigned attorney, on oath, certifies that on January 12, 2021, he served the
foregoing Motion to Dismiss Second Amended Class Action Complaint via the ECF system to
all parties that have consented to same in accordance with applicable Federal Rules of Civil
Procedure and Local Rules of the U.S. District Court for the Northern District of Illinois.



                                                 By: _/s/ John J. Hamill_______
                                                     John J. Hamill




                                             3
